            Case 2:20-cv-00916-GMB Document 1 Filed 06/29/20 Page 1 of 4                         FILED
                                                                                        2020 Jun-29 AM 11:48
                                                                                        U.S. DISTRICT COURT
                                                                                            N.D. OF ALABAMA


                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

WILBER HOLLAND                                                                     PLAINTIFF

V.                                            CIVIL ACTION NO.:

AWESOME SITTERS REFERRAL
AND CONSULTANT LLC; AND
LATESIA JOHNSON (MCDONALD), INDIVIDUALLY                                       DEFENDANTS

                                      COMPLAINT
                                JURY TRIAL DEMANDED
        COMES NOW Plaintiff, Wilber Holland, and files this action to recover

 damages for violations of her rights under the Fair Labor Standards Act against

 Defendants. In support of this cause, the Plaintiff would show unto the Court the

 following facts to-wit:

                                          PARTIES

       1.      Plaintiff, Wilber Holland, individually, is an adult female citizen of

Jefferson County, Alabama.

       2.      Defendant, Awesome Sitters Referral and Consultant LLC, is an Alabama

Limited Liability Company that may be served with process through its registered agent,

Latesia Johnson (McDonald), 500 Highland Drive, Midfield, Alabama 35228.                This

Defendant is engaged in interstate commerce and is an “employer” within the meaning

of the FLSA.

       3.      Defendant, Latesia Johnson (McDonald), may be served with process at

her place of employment, 500 Highland Drive, Midfield, Alabama 35228.                   This

Defendant is also considered an “employer” under the FLSA.




                                               1
            Case 2:20-cv-00916-GMB Document 1 Filed 06/29/20 Page 2 of 4



                               JURISDICTION AND VENUE

       4.      This Court has federal question jurisdiction and venue is proper pursuant

to 29 U.S.C. § 216(b).

      5.        Plaintiff timely files this cause of action within the appropriate statute of

limitations for claims arising the FLSA.

                              STATEMENT OF THE FACTS

       6.      Plaintiff is an adult female resident of Birmingham, Alabama.

       7.      Plaintiff was first employed in July 2018 as a Sitter/Caregiver at Awesome

Sitters Referral and Consultant LLC.

       8.      Plaintiff was employed with Defendants as sitters/caregivers for patients in

hospitals and retirement centers in Birmingham, Alabama.

       9.      During Plaintiff’s time working for Sitter/Caregiver at Awesome Sitters

Referral and Consultant LLC, Plaintiff has routinely worked 12-hour shifts, often five to

ten days in a row.

       10.     As a result, it was common that Plaintiff worked well over 40 hours in a

work week, and/or well over 80 hours in a two week pay period.

       11.     Although Plaintiff was regularly working overtime hours, Plaintiff was

consistently paid only a straight pay rate ($8/hour and later $9/hour) for the overtime

hours she worked throughout Plaintiff’s employment in violation of the FLSA.

       12.     Plaintiff has not been paid at the legally mandated overtime rate when she

worked overtime hours.

       13.     Plaintiff worked more than forty (40) hours a week; however, she was

never paid time and half overtime wages when she worked more than forty (40)



                                              2
            Case 2:20-cv-00916-GMB Document 1 Filed 06/29/20 Page 3 of 4



hours in a week.

                                  CAUSES OF ACTION

             COUNT 1: VIOLATION OF THE FAIR LABOR STANDARDS ACT

       13.     Plaintiff was a non-exempt employee and subject to the provisions of the

Fair Labor Standards Act as it pertains to whether or not Plaintiff was entitled to

overtime pay for all overtime hours worked.

       14.     Plaintiff, as a sitter/caregiver, was considered non-exempt during her

employment with Defendants as she was paid only straight time for all hours worked.

       15.     The Fair Labor Standards Act requires that employees be paid an

overtime premium at a rate not less than one and one-half (1 ½) times the regular rate

at which they are employed for all hours in excess of forty (40) hours in a work week. 29

U.S.C. § 207(a).

       16.     Plaintiff has not been paid overtime compensation under the Fair Labor

Standards Act at a rate of 1 ½ her regular rate of pay.

       17.     The acts of the Defendants constitute a willful intentional violation of the

Fair Labor Standards Act.

       WHEREFORE PREMISES CONSIDERED, Plaintiff respectfully prays that upon

hearing of this matter by a jury, the Plaintiff be granted the following relief in an amount

to be determined by the jury:

       1.      Overtime wages;
       2.      Liquidated Damages;
       3.      Tax gross-up and all make-whole relief,
       4.      Attorney fees;
       5.      Costs and expenses; and
       6.      Any other relief to which she may be entitled pursuant to the FLSA.

       THIS the 26th day of June 2020.


                                              3
       Case 2:20-cv-00916-GMB Document 1 Filed 06/29/20 Page 4 of 4




                                      Respectfully submitted,
                                      WILBER HOLLAND, Plaintiff
                             By:      /s Patrick Montgomery
                                      Patrick Montgomery (#ASB-1173-C66M)
                                      MON062
                                      Attorney for Plaintiff




OF COUNSEL:

MORGAN & MORGAN
63 South Royal Street
Suite 710
Mobile, AL 36602
Telephone: (251) 800-6030
Facsimile: (251) 800-6050
Email: pmontgomery@forthepeople.com




                                        4
